DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the application filed on   
Claims  are currently pending and have been examined.

Information Disclosure Statement
Acknowledgement is hereby made of receipt of the Information Disclosure Statement(s) filed by the Applicant listed below:
March 25, 2020
Drawings
The drawings are objected to under 37 CFR 1.83(a) for failing to show fail to show details of the block diagrams, methods, and flowcharts of Figure 2 since the rectangular boxes and diamonds are depicted without descriptors as to the functional flow as described in the specification.  The unlabeled rectangular boxes, diamonds, and ovals depicted in the drawings should be provided with descriptive text labels.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Steering wheel actuator unit
Visual driver monitoring system
Front-axle actuator unit
Lower part
Control module
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
  are rejected under 35 U.S.C. 102 as being  by Wanner et al. (US 2017/0137060), hereinafter Wanner et al.
Regarding Claim , 
 disclose:
A method for operating a steering system of a motor vehicle, in particular a steer-by-wire steering system, wherein the steering system comprises a steering wheel actuator unit () which is assigned to a steering wheel (),
a front-axle actuator unit () and a control unit () (¶¶), and
wherein the control unit () is designed to control the motor vehicle in an at least partially automated fashion (¶¶) (Abstract), having the steps:
at least one of the following variables is acquired at least during the partially automated driving:
a gripping force which a driver applies to the steering wheel, a torque which the driver applies to the steering wheel deflection of the steering wheel, in particular a rotational angle of the steering wheel, a gradient of the gripping force which the driver applies to the steering wheel, a gradient of the torque which the driver applies to the steering wheel, and a gradient of the deflection of the steering wheel, in particular a rotational angle speed of the steering wheel (¶¶) (Abstract);
the at least one variable is used to determine whether or not the driver wishes to control the vehicle manually (¶¶) (Abstract); and
the at least partially automated driving is ended and steering movements which the driver applies to the steering wheel are converted into steering movements of the motor vehicle by the front-axle actuator unit, irrespective of the current rotational angle of the steering wheel, if it has been determined that the driver wishes to control the vehicle manually (¶¶; “if the driver intervention 40 is detected for the first time in the fully autonomous driving state, the vehicle goes into the partially autonomous driving state in which the driver intervention 40 has an effect on the wheel steering angle 24 via the correspondingly adjusted coupling 30.”) (Abstract).
Regarding Claim , 
 disclose:
wherein it is determined that the driver wishes to steer the vehicle manually if the at least one acquired variable exceeds a first predefined value or if a plurality of the acquired variables exceed predefined values (¶¶).
Regarding Claim , 
 disclose:
wherein during the automated driving the steering wheel is held in a predefined rotational position with a torque, in particular wherein the torque is limited to a second predefined value (¶¶).
Regarding Claim , 
 
wherein the predefined rotational position is determined as a function of operating parameters of the motor vehicle (¶¶).
Regarding Claim , 
 disclose:
wherein signals of the control unit are suppressed if it is determined that the driver wishes to control the motor vehicle manually (¶¶).
Regarding Claim , 
 disclose:
wherein the control unit is at least partially switched off if it is determined that the driver wishes to control the motor vehicle manually (¶¶).
Regarding Claim , 
 disclose:
wherein at certain time intervals it is ascertained, in particular continuously, whether or not the driver wishes to control the motor vehicle manually (¶¶).
Regarding Claim , 
 disclose:
A steering system for a motor vehicle comprising:
a steering wheel actuator unit () which is assigned to a steering wheel (), and
a front-axle actuator unit () which is assigned to a front axle of the motor vehicle, and a control unit () (¶¶),
wherein the steering wheel actuator unit () is designed to apply a torque to the steering wheel () (¶¶), and
wherein the steering wheel actuator unit is designed to acquire at least one of the following variables: a gripping force which a driver applies to the steering wheel, a torque which the driver applies to the steering wheel, a deflection of the steering wheel, in particular a rotational angle of the steering wheel, a gradient of the gripping force which the driver applies to the steering wheel, a gradient of the torque which the driver applies to the steering wheel, and a gradient of the deflection of the steering wheel, in particular a rotational angle speed of the steering wheel (¶¶) (Abstract),
wherein the front-axle actuator unit () is designed to apply a torque to a lower part of the steering system in order to steer wheels of the motor vehicle (¶¶),
wherein the front-axle actuator unit () is also designed to determine a torque which is applied to a lower part of the steering system and/or a rotational angle of the wheels of the motor vehicle (¶¶),
wherein the steering wheel actuator unit,
the front-axle actuator unit () and the control unit () are each connected to one another in a signal-transmitting fashion (¶¶) (), and
wherein the control unit () is designed to control the steering wheel actuator unit () and the front-axle actuator unit () independently of one another (¶¶) ().
Regarding Claim , 
 disclose:
wherein the steering wheel actuator unit comprises a rotational angle sensor and/or a torque sensor (¶¶).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
  is rejected under 35 U.S.C. 103 as being unpatentable over Wanner et al. as applied above in view of Lathrop et al. (US 2014/0277896), hereinafter Lathrop et al.
Regarding Claim , 
 fail to explicitly disclose:
wherein data and/or signals of other systems of the motor vehicle, in particular of an Infotainment system and/or of a visual driver monitoring system, are used to determine whether or not the driver wishes to control the vehicle manually.
 discloses:
a prior art  upon which the claimed invention can be seen as an “improvement”.
 teach:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of  (¶¶) in order to disambiguate between autonomous and manual driving modes to decrease the chances of mode confusion related accidents (¶¶). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would  in  to disambiguate between autonomous and manual driving modes to decrease the chances of mode confusion related accidents (¶¶) (See: MPEP 2143(I)(D)).
  are rejected under 35 U.S.C. 103 as being unpatentable over Wanner et al. as applied above in view of Yao et al. (US 2004/0088093), hereinafter Yao et al.
Regarding Claim , 
 disclose:
wherein it is determined whether the driver wishes to control the motor vehicle manually (¶¶) (Abstract)
Wanner et al. fail to explicitly disclose:
utilizing fuzzy logic to process the at least one variable.
 disclose:
a prior art  upon which the claimed invention can be seen as an “improvement”.
 teach:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of  (¶¶) () in order to improve vehicle handling performance and safety (¶).
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would  in  to improve vehicle handling performance and safety (¶) (See: MPEP 2143(I)(D)). 
Regarding Claim , 
 disclose:
wherein the front-axle actuator unit comprises a rotational angle sensor and/or a torque sensor.
 discloses:
a prior art  upon which the claimed invention can be seen as an “improvement”.
 teach:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of  (¶¶) in order to improve vehicle handling performance and safety (¶). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would  in  to improve vehicle handling performance and safety (¶) (See: MPEP 2143(I)(D)).
Regarding Claim , 
 disclose:
wherein the control unit is designed to process signals and/or data of the steering wheel actuator unit by means of fuzzy logic.
 discloses:
a prior art  upon which the claimed invention can be seen as an “improvement”.
 teach:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of  (¶¶) () in order to improve vehicle handling performance and safety (¶¶). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would  in  in order to improve vehicle handling performance and safety (¶) (See: MPEP 2143(I)(D)).
Regarding Claim , 
 disclose:
wherein the steering wheel actuator unit has a control module which is designed to process signals and/or data of the steering wheel actuator unit by means of fuzzy logic.
 discloses:
a prior art  upon which the claimed invention can be seen as an “improvement”.
 teach:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of  (¶¶) () in order to improve vehicle handling performance and safety (¶). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would  in  to improve vehicle handling performance and safety (¶¶) () (See: MPEP 2143(I)(D)).
  is rejected under 35 U.S.C. 103 as being unpatentable over Wanner et al. as applied above in view of Fujii et al. (US 2017/0088167), hereinafter Fujii et al.
Regarding Claim , 
 disclose:
wherein after it has been detected that the driver wishes to control the motor vehicle manually, a discrepancy between the current rotational position of the steering wheel and a position of front wheels of the motor vehicle over a certain time period, in particular during cornering, is compensated by electronically changing the transmission ratio between the steering wheel and the wheel
 disclose:
a prior art  upon which the claimed invention can be seen as an “improvement”.
 teach:
a prior art  using a known technique that is applicable to the of . Namely, the technique of  (¶¶) in order to enhance the ease of operation by the driver and the stability of the behavior of the host vehicle when a steering operation of the steering wheel (¶¶). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would  in  to enhance the ease of operation by the driver and the stability of the behavior of the host vehicle when a steering operation of the steering wheel (¶¶) (See: MPEP 2143(I)(D))
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entirety of identified prior art references as applicable as to the limitations of the claims. It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SCOTT A REINBOLD/Primary Examiner, Art Unit 3747